Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11225637. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims match almost exactly except the range of the overbased calcium sulfonate is 1% larger in the instant application.
Claim Rejections - 35 USC § 112
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “such as” makes it unclear if the following claim limitations regarding the type of fatty acid is a claim limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakatani et al (US 2003/0176298 A1) and Olson et al (US 5338467).
Regarding claims 1-12, Nakatani teaches a grease composition (abstract) which is a complex hybrid grease that forms an oleaginous medium.  The grease contains a mixture of two thickeners (abstract) which are a polyurea and a calcium sulfonate complex thickener.  
The two thickeners together comprise up to 40% of the composition, see p 55.  The ratio of the first thickener to the second thickener is 5% to 95% of both thickeners.  See p 53.  The worked penetration of the grease is 230 to 290, see p 56. Also see example 1 and 2 in p 54 for worked penetration. Thus the total amount of sulfonate thickener and polyurea thickener in in the claimed range.
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
The polyurea thickener is made from the reaction of 4,4 diphenylmethane diisocyanate (p 107) and an amine containing compound.  See p 106.  The amine containing compound may be octylamine, stearlyamine or cyclohexyl amine, see p 108.
The complex calcium sulfonate thickener may include calcium borate and/or higher or lower fatty acids calcium carbonate.  See p 97.
The composition also contains phenyl-1-naphthylamine, see p 144.
Nakatani does not specifically state the calcium sulfonate thickener contains calcite of the minor amounts of calcium borate or calcium soap.
Olson teaches a sulfonate grease composition (abstract).
The sulfonate thickener contains calcite other parts to form an oleaginous medium.  See abstract.  The thickener contains 1 to 6% of a C12-18 hydroxy fatty acid, calcium soap with 12-hydroxystearic acid being preferred. See column 4 lines 35-50.  The thickener contains lime or calcium hydroxide in the amount of 1 to 1.5%, see column 2 lines 50-55.  The thickener contains 0.6 to 3% of calcium borate or calcium borate complex, see column 2 lines 30-35.
The thickener is made in a heated and pressurized vessel at about up to 285F, see column 5 lines 20-45. It may be a 1 or 2 step process with venting. Thus the process of 11 and 12 is taught between the taught methods of grease production.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the sulfonate thickener of Olson in the invention of Nakatani.  Nakatani already calls for use of a calcium sulfonate thickener, and the calcium sulfonate thickener of Olson is an effective thickener for a grease composition which makes for improved antiwear and other properties of the grease, see p 2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C CAMPANELL/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771